COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-09-015-CV
 
 
FREDRICK GILANI                                                                APPELLANT
 
                                                   V.
 
MOJGAN JALAILI-NAEINI                                                        APPELLEE
 
                                              ------------
 
            FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Fredrick Gilani is attempting to appeal
the trial court=s judgment entered in favor of
Appellee Mojgan Jalaili-Naeini.  The
trial court signed the judgment on September 5, 2008.  Gilani timely filed a motion for new trial on
September 18, 2008.  See Tex. R.
Civ. P. 329b(a) (providing that motion for new trial shall be filed within
thirty days after the judgment is signed). 
Therefore, Gilani=s notice of appeal was due on or
before December 4, 2008, but it was not filed until January 12, 2009.  See Tex. R. App. P. 26.1(a)(1)
(requiring notice of appeal to be filed within ninety days of the date of the
judgment if a motion for new trial is timely filed by any party).
Because Gilani=s notice
of appeal appeared to be untimely filed, we notified Gilani on February 3,
2009, of our concern that this court may not have jurisdiction over the appeal
and informed him that unless he or any party desiring to continue the appeal
filed with the court a response showing grounds for continuing the appeal, this
appeal would be dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
44.3.  Gilani filed a response, but it
does not show grounds for continuing the appeal.
The times for filing a notice of appeal are
jurisdictional in this court, and absent a timely filed notice of appeal or
extension request, we must dismiss the appeal. 
See Tex. R. App. P. 25.1(b); Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). 
Accordingly, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, J.; CAYCE, C.J.;
and LIVINGSTON, J.
DELIVERED:  March 19, 2009




[1]See Tex. R. App. P. 47.4.